DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a method in a User Equipment (UE) for power adjustment, comprising: receiving R downlink signaling; and transmitting a first radio signal in a first time window; wherein the first radio signal is used for determining a difference value, and the difference value is corresponding to a reference power; the reference power is a power estimated for transmission of an uplink channel; measurement for an antenna port group is used for determining the reference power; the first radio signal is used for determining a position of the antenna port group in L antenna port groups; the antenna port group comprises a positive integer number of antenna port(s); all antenna ports in the L antenna port groups are used for one same serving cell, or all antenna ports in the L antenna port groups are used for one same carrier; the L is a positive integer greater than 1; each of the R downlink signaling comprises a first field and a second field; the R downlink signaling are used for one same serving cell, or, the R downlink signaling are used for one same carrier; the reference power is corresponding to an index; the R downlink signaling comprise a total number of R1 downlink signaling in which the first fields have values equal to the index corresponding to the reference power, the reference power is in linear correlation with a summation of R1 power 

In regard claim 7, the prior arts of record do not teach or disclose a method in a base station for power adjustment, comprising: transmitting R downlink signal; and receiving a first signal in a first time window; wherein the first radio signal is used for determining a difference value, and the difference value is corresponding to a reference power; the reference power is a power estimated for transmission of an uplink channel; measurement for an antenna port group is used for determining the reference power; the first radio signal is used for determining a position of the antenna port group in L antenna port groups; the antenna port group comprises a positive integer number of antenna port(s); all antenna ports in the L antenna port groups are used for one same serving cell, or all antenna ports in the L antenna port groups are used for one same carrier; the L is a positive integer greater than 1; each of the R downlink signaling comprises a first field and a second field; the R downlink signaling are used for one same serving cell, or, the R downlink signaling are used for one same carrier; the reference power is corresponding to an index; the R downlink signaling comprise a total number of R1 downlink signaling in which the first fields have values equal to the index corresponding to the reference power, the reference power is in linear correlation with a summation of R1 power offsets, and the R1 power offsets are indicated by the second fields in the R1 downlink signaling respectively; the R is a positive integer, and the R1 1s a positive integer not greater than the R; and the index is an integer; the 

In regard claim 13, the prior arts of record do not teach or disclose a UE for power adjustment, comprising: a first receiver, to receive R downlink signaling; and a first transmitter, to transmit a first radio signal in a first time window; wherein the first radio signal is used for determining a difference value, and the difference value is corresponding to a reference power; the reference power is a power estimated for transmission of an uplink channel; measurement for an antenna port group is used for determining the reference power; the first radio signal is used for determining a position of the antenna port group in L antenna port groups; the antenna port group comprises a positive integer number of antenna port(s); all antenna ports in the L antenna port groups are used for one same serving cell, or all antenna ports in the L antenna port groups are used for one same carrier; the L is a positive integer greater than 1; each of the R downlink signaling comprises a first field and a second field; the R downlink signaling are used for one same serving cell, or, the R downlink signaling are used for one same carrier; the reference power is corresponding to an index; the R downlink signaling comprise a total number of R1 downlink signaling in which the first fields have values equal to the index corresponding to the reference power, the reference power is in linear correlation with a summation of R1 power offsets, and the R1 power offsets are indicated by the second fields in the R1 downlink signaling respectively; the R is a positive integer, and the R1 1s a positive integer not greater than the R; and the index is an integer; the difference value is equal to a difference between a first power and 

In regard claim 19, the prior arts of record do not teach or disclose a base station for power adjustment, comprising: a second transmitter, to transmit R downlink signaling; and a second receiver, to receive a first radio signal in a first time window; wherein the first radio signal is used for determining a difference value, and the difference value is corresponding to a reference power; the reference power is a power estimated for transmission of an uplink channel; measurement for an antenna port group are used for determining the reference power; the first radio signal is used for determining a position of the antenna port group in L antenna port groups; the antenna port group comprises a positive integer number of antenna port(s); all antenna ports in the L antenna port groups are used for one same serving cell, or all antenna ports in the L antenna port groups are used for one same carrier; the L is a positive integer greater than 1; each of the R downlink signaling comprises a first field and a second field; the R downlink signaling are used for one same serving cell, or, the R downlink signaling are used for one same carrier; the reference power is corresponding to an index; the R downlink signaling comprise a total number of R1 downlink signaling in which the first fields have values equal to the index corresponding to the reference power, the reference power is in linear correlation with a summation of R1 power offsets, and the R1 power offsets are indicated by the second fields in the R1 downlink signaling respectively; the R is a positive integer, and the R1 is a positive integer not greater than the R; and the index is an integer; the difference value is equal to a difference between a first power and the reference power, the first power is indicated by the first 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




Date: 12/30/2021




/PHIRIN SAM/Primary Examiner, Art Unit 2476